Exhibit 16
                                                                 Page 1
 1                     IN THE UNITED STATES DISTRICT COURT
 2                         NORTHERN DISTRICT OF ILLINOIS
 3                                 EASTERN DIVISION
 4

 5   SDAHRIE HOWARD, DENISE HOBBS             )
 6   and ELLENOR ALTMAN,                      )
 7   individually and on behalf of            )
 8   all others similarly situated,           )
 9                                            )
10                Plaintiffs,                 )   Case No. 17-cv-8146
11                                            )
12          vs.                               )
13                                            )
14   COOK COUNTY SHERIFF'S OFFICE             )
15   and COUNTY OF COOK,                      )
16                                            )
17                Defendants.                 )
18   --------------------------------
19                      DEPOSITION OF DENISE WILLA HOBBS
20                                 Chicago, Illinois
21                          Wednesday, October 10, 2018
22

23

     Reported by:
24

     Sandra L. Rocca, CSR, RPR, RMR, CRR
25   JOB NO. 148924

                  TSG Reporting - Worldwide   877-702-9580
                                                   Page 90                                                          Page 91
 1                     D. HOBBS                                    1                    D. HOBBS
 2   couldn't draft an incident report because you didn't have     2       A. No.
 3   access to CCOMS or to a computer?                             3       Q. And you then moved to Division 8, is that right?
 4       A. No.                                                    4       A. No. After I left Division 2, I went to
 5       Q. After you finished at the academy, you were            5   Division 4.
 6   assigned to Division 2?                                       6       Q. And how long were you in Division 4?
 7       A. Yes.                                                   7       A. I'm sorry. I'm sorry, you're right. It is 3 and
 8       Q. What type of inmates are housed in Division 2?         8   8 or 8 and Cermak. At that time in 2007, yeah, I think in
 9       A. They were classified as minimum/medium.                9   November I went to Division 3.
10       Q. And our records reflect that you were assigned to     10       Q. Okay. Our records reflect that you were at
11   Division 2 from July 6, 2007 to November 15, 2007. Does      11   Division 8 November 15, '07 to December 26, '08?
12   that sound right to you?                                     12       A. Yeah, that was 3/8. We were combined with Cermak
13       A. Yes.                                                  13   which was 8, but I mostly was in Division 3.
14       Q. Were you subjected to any masturbation or             14       Q. And what type of inmates are housed in
15   indecent exposure by inmates during that time period?        15   Division 3?
16       A. No.                                                   16          MS. WILLENSON: Or were at the time?
17       Q. Do you know anyone in Division 2 who has been         17          THE WITNESS: Were at the time. It's torn down.
18   subjected to masturbation or indecent exposure?              18   It was a female division.
19          MS. WILLENSON: At any time?                           19       Q. Were you also in Division 8 for a portion of that
20       Q. At any time?                                          20   time?
21       A. At any time?                                          21       A. I was assigned there some. Not too much. That
22       Q. Yes. Any time during your employment?                 22   was the hospital part, Cermak.
23       A. I'm not sure.                                         23       Q. During the time period that you were at
24       Q. You can't identify any individual for me as you       24   Division 3 and Division 8 from November of 2017 to
25   sit here today?                                              25   December 26 of 2008, were you ever subjected to


                                                   Page 92                                                          Page 93
 1                    D. HOBBS                                     1                     D. HOBBS
 2   masturbation or indecent exposure?                            2   day shift, 3:00 to 11:00.
 3         MS. WILLENSON: Hold on. You said 2017 and then          3      Q. And you worked, during this stint in Division 10,
 4   2008.                                                         4   from December of '08 to December of '09, does that sound
 5      Q. I'm sorry.                                              5   right?
 6         During the time that you were assigned to               6      A. Sounds about right, yes.
 7   Division 3 and Division 8 between November of 2007 and        7      Q. During that time period, were you subjected to
 8   December of 2008, were you ever subjected to indecent         8   masturbation or indecent exposure?
 9   exposure or masturbation by inmates?                          9      A. No.
10      A. No.                                                    10      Q. And then our records show you were assigned to
11      Q. Do you know when Division 3 was torn down?             11   boot camp from December of '09 to January of 2010. Does
12      A. Maybe -- I'm guessing maybe '16.                       12   that sound familiar to you?
13         MS. WILLENSON: Don't guess.                            13      A. No.
14         THE WITNESS: Yes. I'm not sure, but somewhere          14      Q. Have you ever been assigned to boot camp?
15   around there.                                                15      A. No.
16      Q. Fair enough. And you recall being assigned to          16      Q. Do you know if officers are specifically assigned
17   Division 10 after your stint in Division 3 and Division 8?   17   to boot camp?
18      A. Yes.                                                   18      A. You have to apply for -- to go to boot camp, yes.
19      Q. And Division 10 houses some of the worst               19      Q. And what is -- what occurs at boot camp?
20   offenders at CCSO, is that correct?                          20          MS. WILLENSON: I'll object to foundation.
21      A. Yes, it's max, yes.                                    21      Q. To the extent you know?
22      Q. Did you bid into that position?                        22      A. To the extent I know, it's young adults assigned
23      A. Yes.                                                   23   there by the court. They go through a boot camp-type
24      Q. And why did you want to bid into Division 10?          24   atmosphere, environment.
25      A. Better days off. And I believe I was able to get       25      Q. Are they juveniles?




                                                                                                                              24
                               TSG Reporting - Worldwide                    877-702-9580
                                                 Page 106                                                           Page 107
 1                      D. HOBBS                                   1                     D. HOBBS
 2      A. Well, I've had incidents where, you know, they          2      Q. Why did you do that?
 3   say stuff like, I can help you with that, that's -- you       3      A. That's when I started noticing Division 10 --
 4   knock-kneed, I can help you with that. And just when          4   because I had been there several times before, started to
 5   they're in a group or they're in the gym and the hallways,    5   do the turn. When I went to 10 when they were saying they
 6   you get the comments and things of that nature. But...        6   were going to create the psych, I was like, okay, that's
 7      Q. Do you recall the names of any of the inmates?          7   something I would probably want to work with. They talked
 8      A. No.                                                     8   about the programs and things to that nature. And it
 9      Q. Did you write any of those inmates up for making        9   started really kind of deteriorating and going down on, you
10   those comments?                                              10   know, what was happening and the type of inmates.
11      A. Couldn't tell who it was. It's just all the            11          And I was like, you got a new building coming.
12   time, constant.                                              12   And I was like one of the first ones like I'm going here
13      Q. This inmate that made that comment to you that         13   because you kind of losing control. Like I said, they
14   you brought to the attention of Lieutenant Munt and          14   turned the division over to the mental health standard.
15   Sergeant Nalepa, was he a psych inmate?                      15   They wanted to create this, although RTU was going to be
16      A. No.                                                    16   also, 10 was getting kind of bad. So I was like, I'll go
17      Q. And then after Division 10, you bid to -- well,        17   to RTU. And a lot of people were like, you want to go
18   you went -- strike that.                                     18   there, they going to have all the cameras. I was like, so.
19          After Division 10 you went to Division 8?             19   Cameras can't hurt you. They can help you. So I know I do
20      A. The new 8, RTU.                                        20   my job, so I was like, I'm out. I'm going to go down
21      Q. And you were in Division 8 from August 25, '13 to      21   there.
22   October 16, 2016, does that sound right?                     22      Q. So you left Division 10 because of the working
23      A. Yes.                                                   23   conditions that you were experiencing that we just went
24      Q. Did you bid into that position?                        24   over?
25      A. Yes.                                                   25      A. Not so much the working conditions, but what we


                                                 Page 108                                                           Page 109
 1                     D. HOBBS                                    1                     D. HOBBS
 2   were being subjected to.                                      2       A. Monday/Tuesday.
 3      Q. And so you bid to Division 8?                           3       Q. And what family reasons are you referring to?
 4      A. Uh-huh.                                                 4       A. It was just to take care of my mom, my sister and
 5      Q. And were you on the female tier in Division 8?          5   I. And having some part of the weekend gave me things to
 6      A. Initially I was doing male and female.                  6   do with my mom, like go to church, take her to church. And
 7      Q. And was there a point in time when you were doing       7   it also would give my sister some parts of the weekend off
 8   only female?                                                  8   instead because she would stay with her in the daytime and
 9      A. Yes.                                                    9   I'd stay with her at night most nights.
10      Q. And what period of time was that?                      10       Q. Had you heard anything about Division 10 -- about
11      A. I believe the females were moved over there in         11   the conduct that was occurring in Division 10 by the
12   February 2014.                                               12   inmates at the time that you bid back into Division 10 in
13      Q. During the time you were in Division 8 from            13   October 2016?
14   August of 2013 to October of 2016, were you subjected to     14       A. Yes.
15   any detainee masturbation or indecent exposure?              15       Q. And what did you hear?
16      A. No.                                                    16       A. And you would read the reports in the CCOMS. You
17      Q. And then you were assigned back to Division 10 on      17   just saw everything that was going on, 9 and 10, and some
18   October -- in October of 2016?                               18   of the other divisions and just throughout the compound.
19      A. Yes.                                                   19       Q. But you made the decision that you were going to
20      Q. And did you bid into that position?                    20   go back to Division 10 because you wanted those -- the
21      A. Yes.                                                   21   details?
22      Q. And why did you decide to go back to Division 10?      22       A. Yes.
23      A. I went back for family reasons, being able to get      23       Q. And are you currently in Division 10?
24   a better detail, was able to get a Sunday and Monday.        24       A. Yes.
25      Q. And what was your detail in the RTU?                   25       Q. And you've been there since October of 2016?




                                                                                                                                28
                              TSG Reporting - Worldwide                     877-702-9580
                                                  Page 162                                                           Page 163
 1                     D. HOBBS                                     1                    D. HOBBS
 2          THE WITNESS: No.                                        2      A. When you ask that, are you saying just overall or
 3      Q. Any other incidents of sexual harassment that we         3   just for the masturbation?
 4   have not already discussed by detainees that occurred to       4      Q. Relating to -- I'll ask the question again.
 5   you?                                                           5          Other than Dr. Gomez, are you aware of any CCSO
 6          MS. WILLENSON: Object to form and foundation as         6   employee who has discouraged you from filing any type of
 7   to what constitutes sexual harassment.                         7   incident report or disciplinary report relating to inmate
 8          THE WITNESS: I have comments made about my body         8   masturbation, indecent exposure, or sexual harassment?
 9   shape and things to that said to you all the time by the       9      A. I would also name Lieutenant Munt and Sergeant
10   inmates.                                                      10   Nalepa.
11      Q. Have we -- sorry. Go ahead.                             11      Q. And we've already gone over the allegations
12      A. They just say things to you in a sexual nature.         12   against Lieutenant Munt and Sergeant Nalepa?
13      Q. Have we gone over all the incidents of sexual           13      A. Yes.
14   harassment directed at you by detainees for which you would   14      Q. Nalepa, is that right?
15   have filed an incident report?                                15      A. Yes, Nalepa.
16          MS. WILLENSON: Object to the form.                     16      Q. Anyone else other than Dr. Gomez, Lieutenant Munt
17          THE WITNESS: Yes.                                      17   and Sergeant Nalepa?
18      Q. Are you aware of any CCSO employee who                  18      A. No.
19   discouraged you from filing any disciplinary reports          19      Q. Do you know who employs Dr. Gomez?
20   against inmates for indecent exposure, masturbation, or       20      A. Cook County.
21   sexual harassment?                                            21      Q. When do you believe incidents of masturbation and
22      A. Again I would have to name Dr. Gomez.                   22   indecent exposure became more frequent?
23      Q. Dr. -- is it Gomez?                                     23          MS. WILLENSON: If you're -- are you asking what
24      A. Gomez.                                                  24   her observations were?
25      Q. Other than Dr. Gomez?                                   25          MR. MILIANTI: Yes.


                                                  Page 164                                                           Page 165
 1                       D. HOBBS                                   1                      D. HOBBS
 2          THE WITNESS: Had to be 2012.                            2       A. I don't know.
 3        Q. In 2012?                                               3       Q. Have you heard any rumors that members of Savage
 4        A. My observations. That's when I started                 4   Life, one of their goals is to try and masturbate in front
 5   experiencing it.                                               5   of female officers?
 6        Q. Why do you believe they became more frequent?          6       A. I don't know.
 7          MS. WILLENSON: Object to the form.                      7          (Hobbs Exhibit 121 marked for
 8        Q. Starting in 2012?                                      8          identification.)
 9        A. Repeat that again.                                     9       Q. You've just been handed what's been marked as
10        Q. Sure. Why do you believe the incidents of             10   Hobbs deposition Exhibit 121. This document is Bates Hobbs
11   masturbation and indecent exposure became more frequent       11   0030 through 0037.
12   starting in 2012?                                             12          Ms. Hobbs, this is your handwriting?
13          MS. WILLENSON: Object to the form.                     13       A. Yes.
14          THE WITNESS: I don't know.                             14       Q. Is that right?
15        Q. I'm sorry?                                            15       A. Yes.
16        A. I don't know.                                         16       Q. And these are your handwritten notes, is that
17        Q. Have you heard of Savage Life?                        17   correct?
18        A. Yes.                                                  18       A. Yes.
19        Q. What is your understanding of Savage Life or what     19       Q. And at the top of this it says, "313s violations,
20   it is?                                                        20   Division 10," is that right?
21        A. My understanding it's just inmates that live a        21       A. Yes.
22   Savage Life, don't care, do everything.                       22       Q. Where did you keep these notes?
23        Q. Is it a jail gang, do you know?                       23       A. What do you mean?
24        A. I don't know.                                         24       Q. Where are they physically maintained? Is this in
25        Q. Do you know any members of Savage Life?               25   a notebook, loose leaf paper?




                                                                                                                                 42
                               TSG Reporting - Worldwide                     877-702-9580
